Ingraham, J.
(concurring):
I Concur with Hr. Justice Laughlin in the modification and affirmance of the judgment against the individual defendants and in the reversal of the judgment against the city. I think, however, that the evidence is not sufficient to justify a finding that the city was negligent.
• As to individual appellants, judgment reversed and new trial ordered, costs to appellants to abide event, unless respondent stipulates to reduce judgment as entered, including interest and costs, to $5,206.42 ; in which event, judgment as 'so, modified and order affirmed, without costs. As to the city, judgment and order reversed, new trial ordered, costs to appellant to abide event.